Citation Nr: 0820531	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.  He also had periods of active duty for training 
(ACDUTRA) and inactive duty for training with the Army 
National Guard over the period of June 1955 to April 1992, 
during which time his initial principal duty was as a 
cannoneer and then later, as a cook.  The change in his 
principal duty designation was effective in January 1975.  
Between April of 1973 and May 1991, the veteran participated 
in ACDUTRA at Canadian Forces Base, Gagetown, Oromocto, New 
Brunswick, Canada.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the above claims.  In April 2008, a 
hearing was held before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
service and is not related to an in-service disease or 
injury.  

2.  Tinnitus did not have its onset during service and is not 
related to an in-service disease or injury.

3.  There is no current residual of skin cancer that has been 
related to active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  Skin cancer was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a March 2006 letter 
advised the veteran of the evidence necessary to substantiate 
his claims and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A March 2006 also advised the 
veteran on the issues of establishing a disability rating and 
effective date of award.  The claims were thereafter denied 
in the August 2006 rating decision, June 2007 statement of 
the case, and December 2007 supplemental statement of the 
case.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment and personnel records are also associated 
with the claims folder, as are a post-service VA medical 
examination report and private treatment records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  Although the Board has considered 
remanding the claim for service connection for a skin 
disorder for an examination and etiological opinion, the 
Board does not find that the VCAA requires such action.  More 
specifically, the record does not reflect any current 
residuals of skin cancer, there is no evidence that the 
veteran was training with the National Guard at the Canadian 
Forces Base at Gagetown, News Brunswick when Agent Orange was 
used at that facility in 1966 and 1967, skin cancer is not 
one of the diseases eligible for service connection based on 
exposure to Agent Orange, there is no evidence of relevant 
treatment during service or ACDUTRA, and there is no 
documented treatment for skin cancer until February 1988.  
Thus, the Board finds that further etiological examination is 
not required as to this claim under any of the criteria found 
in 38 C.F.R. § 3.159(c)(4) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss, Tinnitus, and Skin Cancer

Background

Service treatment records do not reflect any relevant 
complaints or treatment.  They do reflect that the veteran 
received treatment for a right foot furuncle in June 1951, 
and dermatitis venenata due to rhus toxicondendron in July 
1951.  The veteran also received treatment related to nevus 
pigmentosis in June 1952.  

At the time of National Guard reenlistment examination in 
June 1955, whispered voice evaluation revealed results of 
15/15 bilaterally.  The veteran also specifically denied any 
ear trouble, and examination of the ears and skin revealed 
normal findings.  

National Guard reenlistment examination in June 1958 again 
revealed whispered voice results of 15/15 bilaterally.  
Although the veteran did indicate a history of ear, nose or 
throat trouble, a notation reflects that this was a likely 
reference to a slightly deviated septum.  Examination of the 
ears and skin again was negative.

National Guard enlistment examination in April 1973 revealed 
audiometric hearing threshold findings of 5, 5, 0, 5, 25, and 
30 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 5, 0, 0, 10, 25, and 25 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the left.  The veteran denied any history of 
hearing loss, and evaluation of the ears and skin revealed 
normal findings.

National Guard retention examination in April 1978 revealed 
audiometric hearing threshold findings of 5, 5, 0, and 25 
decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on 
the right, and of 5, 0, 0, and 25 decibels at 500, 1000, 
2000, and 4000 Hertz, respectively, on the left.  The veteran 
again denied any history of hearing loss, and evaluation of 
the ears and skin revealed normal findings.

Periodic National Guard examination in August 1982 indicated 
audiometric hearing threshold findings of 10, 15, 20, 20, 70, 
and 80 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 15, 15, 10, 20, 20, and 20 
at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, 
on the left.  The veteran again denied any history of hearing 
loss, and evaluation of the ears and skin revealed normal 
findings.  

Periodic National Guard examination on February 7, 1987 
indicated audiometric hearing threshold findings of 5, 25, 
60, 80, 90, and 75 at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively, on the right, and of 10, 15, 45, 45, 70, 
and 75 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the left.  The veteran again denied any 
history of hearing loss, and evaluation of the skin revealed 
normal findings.  

National Guard examination on February 23, 1991 revealed 
audiometric hearing threshold findings of 20, 20, 20, 30, 30, 
and 20 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 5, 20, 30, 30, 30, and 30 
at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, 
on the left.  The veteran again denied any history of hearing 
loss, and evaluation of the skin revealed normal findings.  

National Guard examination in May 1991 did not reflect any 
findings of unusual hearing or a rash or eruption. 

Private treatment records from February 1985 reflect that 
evaluation of skin of the scrotum at this time revealed 
squamous cell carcinoma in-situ.  Biopsy of a penile lesion, 
perineum lesion, scrotal lesion front left, and right-sided 
scrotal lesion in April 1985 revealed chronic balanitis, 
perineum verruca, extensive squamous cell carcinoma in-situ, 
and epidermal cyst, respectively.  Skin biopsy in October 
1985 revealed superficial and deep perivascular 
lymphohistiocytic infiltrates associated with collagen 
degeneration and dermal phagocytosis, and cubepidermal bulla 
associated with perivascular lymphohistiocytic infiltrates 
and spotty keratinocyte necrosis.  Biopsy of skin from the 
right inguinal area in October 1986 was found to reveal 
chronic, superficial, and deep perivascular dermatitis.  A 
private medical record from July 1995 reflects that the 
veteran had a history of the removal of a small cancer of the 
skin that was Bowden's disease.  In January 1996, the veteran 
was evaluated for a lesion on his back that was believed to 
be consistent with Bowden's disease.

In the veteran's original application for compensation filed 
in February 2006, he claimed that his cancer in the groin 
area began in 1967, and that his hearing loss and tinnitus 
began in 1980.

In the veteran's September 2006 notice of disagreement, he 
maintained that his hearing loss and tinnitus had their onset 
during the veteran's active service as a cook, since the mess 
truck was usually established just behind the artillery.  He 
asserted that he received a burn to the groin area from Agent 
Orange when on ACDUTRA in Gagetown, which resulted in a skin 
condition that was eventually diagnosed as skin cancer.

VA audiological examination in January 2007 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with this examination and that the veteran reported a history 
of decreased hearing since the 1960s and left ear tinnitus, 
which was intermittent since 1960.  Some post-service 
occupational noise exposure was identified at Great Northern 
Paper from the 1950s to 1994, and in recreation activities of 
hunting and the use of power tools.  Audiological examination 
revealed hearing threshold findings of 45, 60, 60, 70, 90, 
and 95 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 50, 65, 70, 85, 95, and 
110 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the left.  Word recognition was 50 percent 
on the right and 65 percent on the left.  The findings were 
found to indicate moderate sloping to profound sensorineural 
hearing loss between 500 and 4000 Hertz on the right, and 
moderate sloping to profound sensorineural hearing loss 
between 500 and 4000 Hertz on the left.  The examiner noted 
the veteran had been an ammo specialist during his active 
service, and initially a cannoneer with the National Guard, 
both of which were consistent with potentially significant 
noise exposure.  However, the examiner also noted post-
service noise exposure, audiometric findings within normal 
limits in April 1973 and April 1978.  Therefore, while the 
examiner noted evidence of hearing loss at the time of 
examinations in 1982, 1987 and 1991, given the normal 
findings in 1973 and 1978, it was the VA audiological 
examiner's opinion that it was less as likely as not that the 
veteran's current hearing loss was related to his active 
military duties or National Guard duties between 1955 and 
1960.  

Regarding the veteran's hearing loss as being related to his 
National Guard service between 1973 and 1992, the examiner 
commented that the veteran's responsibilities as cook were 
not typically associated with excessive noise exposure, 
however, recreational and occupational activities were found 
to present a risk for hearing loss after 1978.  Therefore, it 
was the examiner's opinion that it was less as likely as not 
that the veteran's current hearing loss was related to 
National Guard duties from 1973 to 1992.  With respect to the 
veteran's tinnitus, the examiner stated that there was no 
subjective or objective way to prove or disprove the presence 
or absence of tinnitus.  Therefore, report of time of onset 
and supporting documentation was taken into consideration in 
order to support the medical opinion.  The veteran reported 
tinnitus (and his hearing loss) which he believed was present 
since the 1960s.  However, it was noted that hearing levels 
were within normal limits until sometime after 1978.  A 
report of tinnitus could not be found in the service 
treatment records and the veteran denied a history of ear 
trouble and hearing loss in 1973 and 1978.  Consequently, in 
light of this evidence, it was the examiner's opinion that it 
was less as likely as not that the veteran's current tinnitus 
was related to active military duties and his service in the 
National Guard between 1955 and 1960.  Regarding the current 
tinnitus being related to National Guard duties from 1973 to 
1992, the examiner again noted that the veteran's 
responsibilities as cook were not typically associated with 
excessive noise exposure, however, recreational and 
occupational activities were found to present a risk for 
hearing loss after 1978.  Therefore, it was the examiner's 
opinion that it was less as likely as not that the veteran's 
current [tinnitus] was related to National Guard duties from 
1973 to 1992.  

In September 2007, the RO received several articles relating 
to the use of Agent Orange at the Canadian Forces Base in 
Gagetown, New Brunswick in 1966 and 1967.

At the veteran's hearing at the RO in September 2007, he 
testified that during the service, part of his 
responsibilities consisted of exploding munitions (transcript 
(T.) at p. 2).  After leaving active service, he returned to 
the National Guard in 1964 or 1965 (T. at p. 4).  After that, 
he remained in the Guard for about 20 years (T. at p. 4).  
After service, he worked in a wood yard of a mill (T. at p. 
5).  He believed that his skin cancer was related to a skin 
condition that developed following his exposure to Agent 
Orange at Gagetown (T. at p. 5).  He self-treated the area of 
this condition until the 1980s, at which time he believed 
they removed all of it (T. at p. 6).  

At the veteran's hearing before the Board in April 2008, he 
testified that his hearing loss resulted from his exposure to 
noise as a demolition expert during service (T. at p. 3).  He 
later became a cook and was still subjected to noise 
exposure, both during service and during periods of training 
with the National Guard (T. at pp. 3-4).  He did receive some 
exposure to noise as a millwright after service (T. at p. 5).  
Currently, he had constant bilateral tinnitus, especially on 
the left (T. at p. 6).  His cancer had now cleared and there 
were no current residuals (T. at p. 10).  He believed that 
there were scars but they were not visible (T. at p. 11).  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  In order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
organic diseases of the nervous system or malignant tumors 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to the claim seeking service connection for 
hearing loss, the United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2007), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.307(a)(6)(ii) 
provides a 1-year manifestation period from the date of the 
last exposure for acute and subacute peripheral neuropathy.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the appellant to show that he 
became disabled from an injury or disease incurred in line of 
duty during ACDUTRA or from an injury incurred in line of 
duty during INACDUTRA.

Turning first to the claim for service connection for skin 
cancer, the veteran has recently testified before the Board 
that he has no current residuals of his skin cancer following 
his surgery in the 1980s, other than possibly some scarring 
in the groin area that were not visible to him and apparently 
asymptomatic.  Thus, the Board finds that the veteran's claim 
is subject to denial on the basis of no current disability.  
With respect to the requirement of a current disability, 
under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Accordingly, as the determination of current 
disability is also based on the existence of a current 
disability at the time of adjudication as opposed to any 
point during the pendency of the claim (Chelte v. Brown, 10 
Vet. App. 268 (1997)), the Board finds that the veteran's 
testimony together with the lack of current evidence of 
disability requires that the veteran's claim for service 
connection for skin cancer be denied on the basis of no 
current disability.

The Board therefore finds that the claim for service 
connection for skin cancer as secondary to exposure to 
herbicides is subject to denial on the basis of the Board's 
finding of no current disability.  The Board would also note 
that there is no contemporaneous evidence reflecting that the 
veteran actually trained at Gagetown at the time of the use 
of Agent Orange in 1966 and 1967, and that even if exposure 
were conceded, the veteran's squamous cell carcinoma in-situ 
has not been identified by the Secretary as one of the 
diseases eligible for service connection based on such 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
The claim is additionally deficient in other important 
respects, as noted below.

With respect to the claims for service connection for hearing 
loss and tinnitus, the Board finds that there is current 
medical evidence of hearing loss sufficient to constitute a 
disability under VA standards (38 C.F.R. § 3.385 (2007)), and 
due to the subjective nature of tinnitus, the Board will give 
the veteran the benefit of the doubt, and conclude that the 
requirement of current disability has been met with respect 
to each of these claims.

However, as has been made clear to the veteran during the 
pendency of these claims, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or, in the case of organic diseases of the nervous 
system and malignant tumors, during a period of one year 
following service.  

In this regard, however, the only opinions that address any 
of these claims are the opinions from the January 2007 VA 
audiologist who found that the veteran's bilateral hearing 
loss and tinnitus were not as likely as not related to his 
active service or to any period of training with the National 
Guard.  In addition, the examiner provided a detailed 
rationale for her opinions, noting that the veteran's hearing 
levels were within normal limits until sometime after 1978, 
that a report of tinnitus could not be found in the service 
treatment records, that the veteran specifically denied a 
history of ear trouble and hearing loss in 1973 and 1978, and 
that the veteran also had significant post-service noise 
exposure.  The record also does not contain medical evidence 
of treatment of hearing loss or tinnitus or an injury causing 
the veteran's hearing loss or tinnitus during any period of 
National Guard training subsequent to 1978.  Consequently, 
there is a audiologist's statement that specifically rejects 
any relationship between the veteran's hearing loss and 
tinnitus and service or any period of National Guard service, 
and no medical opinion or other medical evidence that 
contradicts this opinion.  

In addition, the Board finds that the veteran's statements 
that he has continually suffered from symptoms of hearing 
loss, tinnitus, and skin cancer are not credible.  As 
discussed above, the service treatment records do not 
document complaints or treatment for bilateral hearing loss 
or tinnitus, and as was noted by the January 2007 VA 
examiner, while the veteran asserted at his examination that 
his hearing loss and tinnitus had their onset in the 1960s, 
the veteran did not complain of such problems in 1973 or 
1978, at which time periodic National Guard examination of 
the veteran's hearing revealed normal findings.  Similarly, 
while the veteran claims he developed skin cancer from an 
exposure to Agent Orange in 1966 or 1967, there is no record 
of his participation in any training at Gagtown at that time, 
and no documented complaints or diagnosis in any treatment 
record until February of 1985.  Likewise, the first 
documented evidence of hearing loss was in August 1982, and 
was only with respect to the veteran's left ear.  

There is also no competent medical evidence of record showing 
that hearing loss, tinnitus, and skin cancer are related to 
service, a period of one year following service, or to any 
period of National Guard training.  It should also be noted 
that the statements of the veteran that seek to link current 
relevant symptoms or diagnoses to active military service or 
National Guard training are of minimal or no weight as it has 
been held that lay assertions with respect to issues of 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, in addressing the evidence in favor and 
against these claims, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and skin cancer as secondary to exposure to 
herbicides.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for skin cancer as 
secondary to exposure to herbicides is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


